UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 1, 2011 East Coast Diversified Corporation (Exact name of registrant as specified in its charter) Nevada 000-50356 55-0840109 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 120 Interstate North Parkway SE, #445 Atlanta, GA 20853 (Address of principal executive offices) (770) 953-4184 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On June 3, 2011, the Company filed a certificate of amendment to the Company’s Articles of Incorporation (the “Amendment”) with the Secretary of State of Nevada to increase the Company’s authorized capital stock to 500,000,000 shares, par value $0.001 per share, including (i) 480,000,000 shares of common stock, par value $0.001 per share and (ii) 20,000,000 shares of preferred stock, par value $0.001 per share.The effective date of the Amendment is June 1, 2011.A copy of the Amendment is attached as an exhibit to this Current Report on Form 8-K. Item9.01Financial Statement and Exhibits. (d) Exhibits Exhibit No. Description Certificate of Amendment to the Articles of Incorporation of East Coast Diversified Corporation, filed with the Secretary of State of the State of Nevada on June 3, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EAST COAST DIVERSIFIED CORPORATION Date: July 8, 2011 By: /s/ Kayode Aladesuyi Name: Kayode Aladesuyi Title: Chief Executive Officer
